           Case 1:20-cv-00719-LLS Document 13 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAURICIO ANTONIO MANCIA (PATINO),

                                 Plaintiff,

                     -against-                                   20-CV-719 (LLS)

 NEW YORK DEPARTMENT OF JUSTICE;                                CIVIL JUDGMENT
 JUDGE SUSAN CACACE; WESTCHESTER
 COUNTY JAIL OFFICER PARSON,

                                 Defendants.

         Pursuant to the order issued May 13, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         This judgment is to be mailed in chambers.

SO ORDERED.

Dated:     May 13, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
